Broyles, C. J.,
dissenting. The judge, both before and after his instructions upon the law of alibi, fully charged the law of reasonable doubt as to the general features of the case, and, subse*743quently to his instructions upon the law of alibi, specifically charged as follows: "If you have a reasonable doubt of his [the defendant’s] guilt growing out of the evidence, or the want of evidence, or engendered by the defendant’s statement, it would be your duty to return a verdict of not guilty.” Under the ruling of Shaw v. State, 102 Ga. 660 (29 S.E. 447), this charge, in the absence of a request to charge upon the second branch of the subject, was sufficient. Moreover, in the instant case the court did not even charge that the burden was on the defendant to establish his alibi; and hence the charge was not confusing, as was the charge in Raysor v. State, supra. In my opinion a new trial is not required.